Citation Nr: 0123599	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  94-27 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as resulting from exposure to ionizing radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1994 decision of the United States 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.  In that decision, the 
RO denied service connection for prostate cancer.  The 
veteran's case is now being handled through the Los Angeles, 
California, RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was exposed to radiation as a participant in 
Operation UPSHOT-KNOTHOLE in 1953.

3.  A military agency has provided an estimate of the dose of 
radiation to which the veteran could have been exposed in 
1953, ranging from 1.3 to 2.6 rem gamma.

4.  The veteran was first diagnosed with prostate cancer in 
November 1992, and he underwent a radical prostatectomy in 
January 1993.

5.  The preponderance of the evidence is against a finding 
that the veteran's prostate cancer was caused by his exposure 
to radiation during service.


CONCLUSION OF LAW

The veteran's prostate cancer was not incurred or aggravated 
in service, was not caused by his exposure to radiation 
during service, and may not be presumed to have been incurred 
in service or caused by his exposure to radiation during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for prostate 
cancer.  He contends that his prostate cancer, which was 
diagnosed in 1992, is attributable to his exposure during 
service to radiation from nuclear weapons testing in 1953 in 
Nevada.

VA has a duty to assist claimants in the development of facts 
relating to their claims for VA benefits.  There has been a 
significant change in the law during the pendency of the 
veteran's appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  
The VCAA eliminates the concept of a well-grounded claim, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000)(per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The VCAA also redefines the 
obligations of VA with respect to the duty to assist 
claimants in developing their claims.  VA has promulgated 
regulations implementing the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, even though the RO has not yet had the 
benefit of the explicit provisions of the VCAA and the 
corresponding regulations, it is the Board's opinion that 
VA's duty to assist has been fulfilled.  The veteran has 
submitted a substantially complete application for service 
connection for prostate cancer.  In a statement of the case, 
a supplemental statement of the case, and other 
correspondence to the veteran, the RO notified the veteran of 
the information necessary to substantiate his claim.  The 
veteran has received VA medical examinations of the 
genitourinary system.  The veteran's claims file contains 
records of his private medical treatment, including treatment 
of prostate cancer.  The RO has obtained estimates and 
opinions from military and VA sources regarding the likely 
dosage of radiation to which the veteran was exposed, and 
regarding the question of a relationship between the 
radiation exposure in service and the prostate cancer.  The 
veteran testified in support of his claim at a September 1997 
travel board hearing before the undersigned Board Member.  
The evidence compiled with respect to the veteran's claim 
does not point to the existence of any additional evidence 
that would be relevant to the claim.  The Board finds that 
the facts relevant to the veteran's claim have been properly 
developed, such that VA has satisfied its duty to assist the 
veteran in the development of that claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2000).  Where the veteran served 
continuously for ninety (90) or more days during a period of 
war, and if a cancerous tumor became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection for cancer that is claimed to be 
attributable to radiation exposure during service can be 
accomplished in several ways.  First, there are fifteen types 
of cancer that will be presumptively service-connected under 
the provisions of 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
2001).  Second, 38 C.F.R. § 3.311(b) (2000) provides a list 
of "radiogenic diseases" that will be service-connected, 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by showing that the disease was incurred during or aggravated 
by service.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  
Finally, if a cancerous tumor is found within one year of 
service discharge, it may be presumed to have been incurred 
in service.  

In a February 1952 medical history completed prior to entry 
into service, the veteran reported having had prostatitis in 
July 1950.  The report of an August 1952 pre-induction 
medication examination noted a history of prostatitis in 
1951, with the most recent attack having been in January 
1952.  No abnormalities of the genitourinary system were 
noted on examination in August 1952.

The veteran has reported that he was exposed to radiation 
from nuclear weapons testing during service.  He reported 
that he was part of a unit that serviced troops participating 
in atomic bomb tests.  He stated that he was commanded to 
attend one of the tests.  He reported that for another six to 
eight months after the tests were stopped, he continued to be 
stationed at a camp ten miles from the test site.  A March 
1990 letter from the United States Department of Defense, 
Defense Nuclear Agency indicates that historical records 
confirm that the veteran was present at Operation UPSHOT-
KNOTHOLE, an atmospheric nuclear test series conducted at the 
Nevada Test Site in 1953.

The veteran's private medical records reflect that a prostate 
screening examination in October 1992 revealed abnormalities.  
Adenocarcinoma of the prostate was diagnosed by biopsy in 
November 1992.  In January 1993, the veteran underwent 
radical prostatectomy with bilateral pelvic lymphadenectomy.

Service Connection Based on Disease Subject to Regulatory 
Presumption
Under the first avenue for service connection, the diseases 
that shall be service-connected if they become manifest in a 
radiation-exposed veteran, provided that the rebuttable 
presumption provisions of §3.307 are satisfied, are the 
following:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, and 
cancer of the urinary tract.  For the purposes of the 
applicable regulation, "urinary tract" means the kidneys, 
renal pelves, ureters, urinary bladder, and urethra.  
38 C.F.R. §§ 3.307, 3.309(d)(1), (2) (2000).  Medical 
evidence indicates that the veteran has had prostate cancer.  
Prostate cancer is not one of the fifteen types of cancer 
which are presumptively service-connected under the 
provisions of 38 U.S.C.A. § 1112(c).  See 38 C.F.R. § 3.309 
(2000).  The veteran has noted that the prostate is in close 
proximity to the urinary tract.  The regulations, however, 
explicitly list parts to be considered the urinary tract, and 
the prostate is not included.  Therefore, service connection 
for the veteran's prostate cancer is not warranted through 
the first avenue.

Service Connection Based on Radiogenic Disease
The second avenue for service connection for cancer due to 
radiation exposure is based on "radiogenic disease."  
Prostate cancer is one of the radiogenic diseases listed in 
the applicable regulation.  38 C.F.R. § 3.311(b)(2) (2000).  
A claim based on exposure to ionizing radiation will be 
referred to the Department of Veterans Affairs (VA) Under 
Secretary for Benefits for consideration as to whether the 
veteran was exposed to ionizing radiation and subsequently 
developed a radiogenic disease which first became manifest as 
follows: bone cancer within 30 years of exposure, leukemia at 
any time after exposure, posterior subcapsular cataracts six 
months or more after exposure, and other radiogenic diseases 
five or more years after exposure.  38 C.F.R. § 3.311(b)(1) 
(2000).  The veteran's prostate cancer manifested within the 
period required by the regulations, as the cancer was 
discovered in 1992, more than five years after the veteran's 
exposure to radiation in 1953.  See 38 C.F.R. § 3.311(b)(5) 
(2000).

Under the circumstances of the veteran's exposure and 
illness, VA is required, for purposes of adjudicating the 
appellant's claim, to obtain an assessment of the dose of 
radiation to which the veteran was exposed.  38 C.F.R. 
§ 3.311(a) (2000).  VA is also required to refer the claim to 
the VA Under Secretary for Benefits for review.  38 C.F.R. 
§ 3.311(c) (2000).

In August 2000, the United States Department of Defense, 
Defense Threat Reduction Agency (DTRA), provided a scientific 
dose reconstruction of the amount of radiation to which the 
veteran was exposed through his assignment at Camp Desert 
Rock, and participation in Operation UPSHOT-KNOTHOLE.  
The DTRA concluded that the veteran would have received a 
probable dose of 1.3 rem gamma, with an upper bound of 2.6 
rem gamma.

The RO referred the appellant's claim to the Department of 
Veterans Affairs (VA) Under Secretary for Benefits, for 
consideration as to whether the veteran was exposed to 
ionizing radiation and subsequently developed a radiogenic 
disease which first became manifest within the time period 
listed under 38 C.F.R. § 3.311(b)(1).  The VA Director of 
Compensation and Pension obtained a medical opinion regarding 
the veteran's radiation exposure and his prostate cancer.  In 
November 2000, Susan H. Mather, M.D., M.P.H., who is a VA 
physician and the Chief Public Health and Environmental 
Hazards Officer, provided an opinion.  Dr. Mather noted the 
DTRA estimate of the dose of radiation to which the veteran 
could have been exposed.  Citing scientific studies, Dr. 
Mather stated, "The sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established."  Dr. Mather provided the opinion that "it is 
unlikely that the veteran's prostate cancer can be attributed 
to exposure to ionizing radiation in service."  Based on the 
evidence and on Dr. Mather's opinion, the VA Director of 
Compensation and Pension provided the opinion that there is 
"no reasonable possibility" and that veteran's prostate 
cancer was the result of his exposure to ionizing radiation 
during service.

The Board accepts as credible and competent the DTRA estimate 
of the dose of ionizing radiation to which the veteran could 
have been exposed, and Dr. Mather's opinion regarding the 
unlikelihood of a link between the veteran's radiation 
exposure and his prostate cancer.  Taking all of the evidence 
into consideration, the Board finds that the preponderance of 
the evidence is against service connection of the veteran's 
prostate cancer as a radiogenic disease, based on the 
provisions of 38 C.F.R. § 3.311.

Service Connection on a Direct Basis
Another avenue for service connection is direct service 
connection, based on direct evidence that the veteran's 
prostate cancer was incurred during service, aggravated by 
service, or caused by events during service.  The Court of 
Appeals for the Federal Circuit has determined that the law 
governing service connection based on exposure to radiation, 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The veteran's prostate cancer was 
diagnosed many years after his service.  The veteran has 
asserted his belief that his prostate cancer developed as a 
result of his exposure to radiation during service.  For 
purposes of establishing service connection, however, the 
Court has established that the opinion of a lay person is not 
competent evidence regarding an issue of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Dr. Mather 
has reviewed the evidence regarding the veteran's radiation 
exposure and illness, and has concluded that it is unlikely 
that his cancer was related to his radiation exposure.  No 
medical evidence or opinion that the veteran's cancer was 
related to his radiation exposure has been submitted.  The 
Board concludes that the preponderance of the evidence is 
against service connection on a direct basis for the 
veteran's prostate cancer.

Finally, as already discussed, prostate cancer was not 
manifested within the first post service year and may not be 
presumed to have been incurred in service.  In conclusion, 
the Board finds that the preponderance of the evidence is 
against service connection for the veteran's prostate cancer 
based on being a disease subject to regulatory presumption, 
based on being a radiogenic disease, based on direct evidence 
of a connection or based on presumptive service connection.  
Therefore, the Board denies the claim for service connection 
for the veteran's prostate cancer.



ORDER

Service connection for the veteran's prostate cancer is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

